Citation Nr: 1301812	
Decision Date: 01/16/13    Archive Date: 01/23/13

DOCKET NO.  09-49 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for residuals of an eye injury.

2.  Entitlement to service connection for a back disorder



REPRESENTATION

Appellant represented by:	Maryland Department of Veterans Affairs



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The Veteran served on active duty from August 1972 to April 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.


FINDING OF FACT

The Veteran does not have an eye or back disability that is attributable to his military service.


CONCLUSIONS OF LAW

1.  The Veteran does not have a disability involving residuals of an eye injury that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.9 (2012). 

2.  The Veteran does not have a back disorder that is the result of disease or injury incurred in or aggravated during active military service; nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2012)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  It also requires VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's claim for benefits was received in July 2008.  The RO wrote to him in August 2008.  He was provided with specific notice on how to substantiate his claim for service connection for his claimed disorders.  He was further advised of the information required from him to enable VA to obtain evidence on his behalf, the assistance that VA would provide to obtain evidence on his behalf, and that he should submit such evidence or provide VA with the information necessary for VA to obtain such evidence for him.  He was asked to submit any medical reports that he possessed.  The letter also included notice on how VA disability ratings and effective dates are determined.  See Dingess, supra.

The Veteran responded to the letter in September 2008.  He related that he had no further information or evidence to submit in support of his claim.

The Veteran has not disputed the contents of the VCAA notice in this case.  He was afforded a meaningful opportunity to participate in the development of his claim.  He provided statements as to why he believed service connection was warranted for his claimed disabilities.  Thus, the Board is satisfied that the duty to notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

The Board finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  The Veteran's service treatment records (STRs) were obtained.  The Veteran did not identify any source of treatment for his claimed disabilities.  VA treatment records were obtained and associated with the claims folder.  The Veteran was afforded VA examinations to evaluate his claim for service connection.  The Veteran was scheduled for a hearing at the RO but failed to report.

The Board also finds that the examinations were adequate to allow proper adjudication of the issues on appeal.  The examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the claimed disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board finds that VA has satisfied its duty to notify and assist. The Veteran has not identified any other pertinent evidence, not already of record.  The Board is also unaware of any such evidence.

I.  Background

The Veteran served on active duty in the Air Force from August 1972 to April 1979.  He had additional service in the Air National Guard and Army Reserve.  The Veteran is claiming entitlement to service connection for residuals of an eye injury and for a back disorder.  The Veteran was assigned to a mobile, and often deployed, civil engineering unit.  He contends that his disabilities were incurred while performing duties on deployment.

In his initial claim from April 1979, the Veteran reported that he got ether in his eyes in March 1973.  He said it was at Blair Lakes, Alaska, and he received treatment from a medic.  He has submitted additional statements in regard to his eye injury wherein he has stated that he was attempting to start a bulldozer by spraying ether.  He said the can he was using exploded and he was blinded as a result.  He said the blindness lasted for several days but he could not be sent for treatment due to the inclement weather and received local treatment from a medic.  He has noted that the circumstances were such that his mother received notice of the incident from the Red Cross.  He said this event took place in Alaska.  He said he needed glasses shortly after his return from his deployment.  He has not alleged any specific eye disability other than his need for glasses and he attributes such a need as a residual of the ether incident.

As to his back disorder, the Veteran has said he was constantly engaged in heavy lifting and heavy labor in service.  This included his frequent use of 90-pound jackhammer.  He said he and his comrades suffered from back pain due to the heavy work.

The Veteran's June 1972 entrance physical examination reported that he had 20/20 uncorrected distance vision and uncorrected near vision of J-1 in each eye.  His STRs reflect that he received treatment for ether that was splashed in his left eye in March 1973.  The treatment entry reports no abnormalities were noted on examination.  The eye was flushed with water.  He was given Visine and told to return to the clinic as needed.  The entry noted that this took place in Blair Lakes, Alaska.  There were no additional clinical entries regarding any type of eye complaint or treatment.

The Veteran did have several routine eye examinations for purposes of refraction after March 1973.  The first was in March 1974.  He was re-evaluated in April 1974 where he was assessed with compound myopic astigmatism.  No evidence of any type of injury to the eyes was reported.  The Veteran's vision was said to be corrected to 20/20 in each eye.  The Veteran had a Flying Class I physical in January 1977.  The examiner reported uncorrected distance vision of 20/100 in the right eye and 20/70 in the left eye.  Both were correctable to 20/20.  He had uncorrected near vision of 20/20 in the right eye and 20/40 in the left eye.  The left eye near vision was corrected to 20/20.  The examination report contained an annotation that the Veteran had worn glasses since 1970.  He was disqualified for Army Flying Class I due to substandard visual acuity.  He had a separate eye examination in February 1977.  He was assessed with myopic astigmatism.  As before, no evidence of any previous eye injury was noted in the evaluation.  

The STRs are negative for treatment of or complaints of back pain and/or injury.  The Veteran was seen for complaints relating to a skin rash in July 1976.  He complained of heavy sweating while using a jackhammer.  The Veteran was also placed on a profile that limited heavy lifting but this was related to his having had an appendectomy in March 1977.

VA treatment records for the period from August 2003 to November 2009 show that the Veteran complained of various arthralgias in September 2003.  He had recently completed an 11-week program at a police academy in New Mexico.  Aside from other complaints of arthralgia in the records, there was no specific treatment entries regarding the Veteran's back.  Chronic low back pain was entered as a problem but there were no evaluations or assessments of the problem, to include any reference that the back pain was related to any incident of service.  The treatment records reflect that the Veteran worked as a local policeman until his retirement.  He then continued to work in the security field as noted in an entry from October 2007.  

As to the Veteran's eyes, he was seen in January 2005 with a request for glasses.  He was referred to an outside optometrist.  He sought an eye examination in conjunction with a new job in March 2008.  The Veteran was reported as not having any ocular complaints.  The licensed practical nurse (LPN) that did the screening for the Veteran said he had a form that required completion.  The form asked for corrected and uncorrected visual acuity.  The LPN said the Veteran had 20/100 vision in the right eye and 20/80 vision in the left eye with the right eye corrected to 20/30 and the left eye to 20/25.  However, the evaluation completed by the ophthalmologist said the Veteran had corrected vision of 20/16 in the right eye and 20/25 with pinhole testing.  The Veteran was assessed with myopia and early cataracts.  

The Veteran was afforded a VA spine examination in July 2011.  He reported that he was a heavy equipment operator in service and his job involved a lot of heavy lifting.  He said his back was frequently sore at the end of the day and that he was seen in service for his complaints.  He said he was given nonsteroidal anti-inflammatory drugs (NSAIDS) and told that he had strained his back.  The examiner noted that his review of the STRs did not show evidence of treatment or evaluation of back pain.  The examiner said the Veteran related that he did not have back pain prior to service but, since service, he had recurrent episodes of back spasms and pain.  He said he began having severe episodes in the 1980's and related the first episode to an incident where he bent over to pick up his baby.  He had sudden severe pain like had not experienced before.  He had never had a magnetic resonance imaging (MRI).  The examiner said that recent x-rays showed disc space narrowing.  The Veteran said he had been treated in the past with muscle relaxers and NSAIDs but could not take muscle relaxers anymore due to his employment as a law enforcement officer.  

The examiner reported that the Veteran said his back pain was intermittent with remissions since onset.  The Veteran said he had flare-ups every 1 to 2 months that were precipitated by innocent movement.  The Veteran had a range of motion for the thoracolumbar spine of 0-90 degrees flexion, 0-30 degrees extension, and 0-30 degrees for both left and right rotation and left and right lateral flexion.  There was objective evidence of pain on motion but no limitation of motion after repetitive testing.  The Veteran's reflexes were noted as 2+ and the sensory examination was said to be normal for both lower extremities.  Muscle tone was also said to be normal.  

The examiner included the report for x-rays of the lumbar spine that showed degenerative change noted at the L5-S1 disc level with disc space narrowing and small marginal osteophytes.  The report noted that the disc space narrowing could be congenital.  The report said there was no change since an x-ray of September 2006.  The examiner provided a diagnosis of degenerative disc disease (DDD) of the lumbar spine without limitation of motion.  The examiner again noted that the Veteran's military records document a job that involved heaving lifting; however, there was no indication of a back injury or back condition.  The examiner also noted that the Veteran had sought VA treatment since 2003 with the first mention of a back problem in 2006.  

The examiner concluded that there was a lack of sufficient documentation in the Veteran's records to relate any current chronic back condition to service.  He noted that the Veteran did have a job that involved heavy lifting but there was no causal relationship absent a documented injury.  He also said there was no continuity of the back condition between 1979 and 2006 when the Veteran's symptoms were first documented.

The examiner provided an addendum to his report in September 2011.  The addendum was to confirm that the examiner had reviewed the claims folder for the examination.  

The Veteran was afforded a VA eye examination in August 2011.  The examiner noted that he had reviewed the claims folder.  The examiner noted the STR entry of the Veteran's being treated for ether being splashed in the left eye in March 1973.  The examiner noted that the entrance examination recorded the Veteran's distance visual acuity as 20/20 in 1972.  He noted that the Veteran was found to need glasses as a result of the evaluation from April 1974.  The examiner also noted that the records documented ether in the left eye only in service but that the Veteran required glasses for both eyes.  The examiner cited to the VA outpatient entry from March 2008.  The Veteran was noted to have uncorrected distance vision of 20/100 in the right eye and 20/70-1 in the left eye.  Both eyes were correctable to 20/20.  The Veteran had uncorrected near vision of J2 in each eye that was correctable to J1.  The examiner stated that there was no evidence of residual injury from the ether.  He said the Veteran had evidence of early cataracts, in both eyes that were not visually significant and not abnormal for the Veteran's age.  He also stated that the Veteran had refractive error of both eyes that was correctable to 20/20.  

The examiner stated that there were no sequelae to the Veteran having splashed ether into his left eye.  He said the Veteran's vision did decline during service; however, he stated that this was due to the natural progression of myopic astigmatism.  The examiner cited to his clinical experience and expertise and Wills Eye Manual in support of his opinion.

The RO re-adjudicated the Veteran's claim in April 2012.  He was issued a supplemental statement of the case and given an opportunity to respond.  The Veteran submitted a written response in May 2012 wherein he repeated his previous arguments as to why service connection for his claimed disabilities was warranted.  He did not provide any additional evidence.  

II.  Analysis

The law provides that service connection may be granted for disability resulting from disease or injury, contracted in the line of duty, incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012). Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In the alternative, the chronicity provisions of 38 C.F.R. § 3.303(b) are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which under case law of the United States Court of Appeals for Veterans Claims (Court) or the United States Court of Appeals for the Federal Circuit (Federal Circuit), lay observation is competent.  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).  

Eyes

Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning applicable legislation providing compensation benefits.  See 38 C.F.R. §§ 3.303(c), 4.9 (2012); see also VA General Counsel Precedential Opinion (VAOPGCPREC) 82-90.  In general, a disorder is considered to be a disease if it is capable of improving or deteriorating while a defect is not considered capable of improving or deteriorating.  

The Veteran's STRs document the one incident of his having ether in his left eye.  The facts recorded in the clinical entry align with the Veteran's history except that he states a can of ether exploded and blinded him for two days.  That is not supported in the clinical entries; the entry said some ether was splashed in the left eye.  In any event, whether the can of ether exploded or not, the STRs clearly do not provide objective evidence of an injury to the Veteran's eyes from that event that is manifested by a current disability.  He was noted to have 20/20 distance vision on his June 1972 enlistment physical examination and he did need glasses following his refractions in March and April 1974.  However, the STRs do not show any cause and effect with the ether incident.  The Veteran was diagnosed with compound myopic astigmatism and myopic astigmatism during his several eye examinations in service.  The STRs also do not reflect evidence of cataracts at any time.

The VA treatment records also reflect myopia in 2008.  That was also the first evidence of the Veteran having what was described as early cataracts.  

The VA eye examiner took a history from the Veteran that comports with the STR evidence.  He also noted that the Veteran had a need for glasses in service after being 20/20 at the time of his enlistment.  The examiner stated that the change in visual acuity during service was due to the normal progression of the Veteran's myopic astigmatism.  The examiner found that the accident [sic] from the ether had completely healed with no sequelae.  The examiner also found the Veteran's cataracts to be age-related.  

The Veteran is competent to relate symptoms of his visual acuity.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Further, a claimant is generally competent to introduce lay testimony of observable symptoms of disability and continuity of such symptoms.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Although the Court and Federal Circuit has addressed the circumstances where lay evidence can/must be considered, both judicial bodies have also addressed where the Board may making findings that the lay statements are beyond the competence of the giver, or that the statements are not credible or the giver of the lay evidence is mistaken.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); Jandreau, 492 F.3d at 1377. n.4 (Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.).  In this case, the Veteran is not competent to relate any perceived residuals he believes he suffered from the ether in his eye/eyes to the accident in service to any current eye disorder.  

As noted above, a congenital or developmental defect may not be service connected in its own right.  However, service connection may be granted for additional disability due to disease or injury superimposed upon such defect in service.  VAOPGCPREC 82-90.  The objective medical evidence of record establishes that the Veteran has a refractive error disorder that is considered a defect, and is not a disability for VA compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.  This is established by STR entries as well as VA treatment and evaluation records, and VA examination report.  The Veteran has myopia/myopic astigmatism.  There is no evidence of a superimposed disease or injury of the eyes attributable to his military service.  Accordingly service connection cannot be established for the Veteran's refractive error.  

Further, the Veteran has been diagnosed with early cataracts.  These were not noted in service.  The Veteran has not alleged that to be so.  The VA examiner related that the cataracts were age-related.  There is no medical evidence to the contrary.  Service connection cannot be established for the Veteran's cataracts.

Back

The Veteran's contentions of his being involved in heavy lifting and hard work as a heavy equipment operator are consistent with the evidence of record.  His STRs contain entries that support his work with construction equipment, to include use of a jackhammer.  However, the STRs are negative for evidence of complaints or treatment for a back disorder.  The Veteran told the VA examiner that he did receive treatment in service but this is not documented.  Moreover, no back problems are noted on his physical examination of January 1977.  

The VA treatment records, while at some point recording a problem of chronic low back pain, do not reflect treatment for the same.  Although the Veteran has made statements that he was not seeking compensation for his claimed disabilities, only treatment, he either elected to not receive treatment from VA or received treatment elsewhere for his claimed ongoing back symptoms and has not reported the source of such treatment in the development of his claim.  The VA treatment records also reflect a past history of two surgeries on the left shoulder but the Veteran provided no details on that treatment.  Thus, he clearly has received treatment from sources other than VA in the past.

The Veteran did come to VA when he required an eye examination for employment purposes in March 2008.  Apparently he did not require a full physical examination in conjunction with the employment or he elected to have the remainder of the physical elsewhere.  In addition, the VA records document a long history of the Veteran's employment in law enforcement, current through his examinations in 2011.

The VA examination of July 2011 included an x-ray report of the lumbar spine that supported a diagnosis of DDD of the lumbar spine.  The report said there was no change from a prior x-ray of September 2006.  Although the earlier x-ray report is not of record, the Board accepts that there was radiographic evidence of DDD as of that time.  However, this was many years after service.  There is no evidence of arthritis or DDD of the spine within one year after service.

The Veteran is competent to relate his symptoms of back pain.  He is also credible and competent in relating the heavy and hard work he performed in service.  He is not competent to relate the currently diagnosed DDD of the lumbar spine to his military service.  Further, the Veteran told the examiner that he did not begin experiencing his severe episodes of back pain and spasms until the 1980's.  He was specific in describing the first incident as being related to his picking up his baby.  This was after his Air Force service and construction work.  

The VA examiner evaluated the evidence of record and opined that the current DDD of the lumbar spine was not related to the Veteran's military service.  The examiner noted the absence of any treatment or documentation of injury in service as well as the lack of treatment through VA in the years from 2003 to 2009.  The Veteran's examination results showed a full range of motion for the thoracolumbar spine.  See 38 C.F.R. § 4.71a, Plate V (2012).  There were no abnormal neurological findings and muscle tone was said to be normal.  The VA examiner's opinion is afforded greater weight in assessing whether the Veteran's DDD of the lumbar spine is related to service.  As the examiner's opinion is negative, service connection is denied.

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Service connection is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012).






ORDER

Service connection for residuals of an eye injury is denied.

Service connection for a back disorder is denied.



____________________________________________
MICHAEL D. MARTIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


